In a *732proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, Aurelio Torres appeals from a judgment of the Supreme Court, Queens County (Rios, J.), dated July 27, 2005, which granted the petition.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the petitioner did not participate in the arbitration such that it waived its right to seek a stay of arbitration (cf. CPLR 7503 [b]; Matter of Basil Castrovinci Assoc., Inc. v District 65 Pension Plan, 16 AD3d 493, 494 [2005]; Greenwald v Greenwald, 304 AD2d 790 [2003]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.